Case 1:19-cv-00487-JMS-KJM Document 29 Filed 12/30/19 Page 1 of 2           PageID #: 162




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  HB Productions, Inc.

                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   HB Productions, Inc.,                    )   Case No.: 1:19-cv-487-JMS-KJM
                                            )   (Copyright)
                      Plaintiff,            )
      vs.                                   )   PLAINTIFF’S NOTICE OF
                                            )   DISMISSAL OF DEFENDANT DOE
   Muhammad Faizan, et. al.,                )   17 WITH PREJUDICE
                                            )
                      Defendants.           )
                                            )

                      PLAINTIFF’S NOTICE OF DISMISSAL OF
                      DEFENDANT DOE 17 WITH PREJUDICE

           Plaintiff provides notice of its voluntary dismissal under Rule 41(a) of

  Defendant Doe 17 (IP address 76.173.225.94as shown in Exhibit 1 [Doc. #1-1]) with

  prejudice. This dismissal is pursuant to Rule 41(a)(1)(A)(ii). No answer or motion

  for summary judgment has been filed. Plaintiff and Defendant Doe 17 do not seek

  an award of attorney’s fees and/or costs. Note that this action does not terminate the

  matter as claims remain against other Defendants.


  19-487
Case 1:19-cv-00487-JMS-KJM Document 29 Filed 12/30/19 Page 2 of 2                       PageID #: 163




           DATED: Kailua-Kona, Hawaii, December 17, 2019.


                                        CULPEPPER IP, LLLC


                                        /s/ Kerry S. Culpepper
                                        Kerry S. Culpepper

                                        Attorney for Plaintiff
                                        HB Productions, Inc.




           APPROVED AS TO FORM:

           DATED: Honolulu, Hawaii, December 30, 2019.


                                           /s/ J. Michael Seabright
                                          J. Michael Seabright
                                          Chief United States District Judge




  HB Prods., Inc. v. Muhammad Faizan, et al., Civil No. 19-00487 JMS-KJM; Notice of Dismissal of
  Defendant Doe 17 with Prejudice




  19-487
